Citation Nr: 0620287	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-41 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
August 1942, and from August 1945 to May 1946.  He was a 
prisoner of war (POW) from April 1942 to August 1942.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which determined that the appellant had 
submitted no new and material evidence to reopen the 
previously and finally decided claim of service connection 
for the cause of the veteran's death.  The RO issued a notice 
of the decision in June 2004, and the appellant timely filed 
a Notice of Disagreement (NOD) in July 2004.  Subsequently, 
in October 2004 the RO provided a Statement of the Case 
(SOC), and thereafter, in November 2004, the appellant timely 
filed a substantive appeal.  The RO issued Supplemental 
Statements of the Case (SSOC) in December 2004 and September 
2005.

The appellant initially had requested a Travel Board hearing 
on this matter in her NOD, but she subsequently withdrew that 
request in her November 2004 substantive appeal.  
Additionally, the appellant submitted a request to advance 
her case on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c), which was granted in June 2006.

While the RO declined to reopen the appellant's claim for 
service connection, the Board must make its own determination 
as to whether new and material evidence has been received to 
reopen the claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the RO's finding.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.	All evidence necessary to decide the claim addressed in 
this decision have been obtained; the RO has notified the 
appellant of the evidence needed to substantiate her claim 
and obtained all relevant evidence designated by the 
appellant.

2.	The RO denied service connection for the cause of the 
veteran's death in a May 1998 decision; the appellant did 
not file a substantive appeal of that decision.

3.	The evidence submitted since the May 1998 decision 
includes the veteran's death certificate; service records; 
numerous affidavits from acquaintances and a physician; 
physician statements from Drs. R, Q, and A; documents 
indicating hospitalization and treatment for PTB in the 
1970s; and other documents.  This evidence is either 
duplicative or cumulative of previously considered 
evidence and it does not raise a reasonable possibility of 
substantiating the claim for service connection for cause 
of death.


CONCLUSIONS OF LAW

1.	The May 1998 RO decision that denied the appellant's claim 
for service connection for the cause of the veteran's 
death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).

2.	Because the evidence received since the May 1998 RO 
decision is not new and material, the claim for service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

a. Duty to Notify
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2003 letter sent to the appellant by the RO 
adequately apprised her of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In addition, in a recent decision, the Court held that, in 
the context of reopening a claim, as here, in addition to 
providing notice of what evidence is needed to reopen the 
claim, VA must also provide  notice of the information and 
evidence required to substantiate the appellant's entitlement 
to the underlying compensation benefit.  Kent v. Nicholson, 
2006 WL 1320743 *7, *9 (Vet. App. Mar. 31, 2006).  Thus, in 
order to comply with VCAA in this context, the RO must 
apprise the appellant of what constitutes "new and material 
evidence," as well as what evidence will support the 
underlying claim.  Id., at *7, *9.      

The November 2003 letter from the RO satisfies these 
mandates.  It informed the appellant of the evidence required 
to prove her underlying claim for service-connected death 
benefits, namely, evidence showing: (1) the cause of the 
veteran's death; (2) an injury, disease or event in service; 
and (3) a relationship between the cause of the veteran's 
death and the injury, disease, or event in service.  As to 
the last element, the letter explained that the appellant 
could provide medical records or opinions from her own doctor 
on whether it was as likely as not that the death-causing 
disability resulted from the veteran's active duty service. 
  
It also informed the appellant about the type of evidence 
needed to reopen her previously and finally decided claim, 
namely "new and material" evidence that would support her 
claim for service connection for cause of the veteran's 
death.  The correspondence explained that to constitute 
"new" evidence, it must be submitted to VA for the first 
time, and that "material" evidence means additional 
information that relates to an unestablished fact necessary 
to substantiate the claim.  It emphasized that the evidence 
must satisfy both of these standards and must raise a 
reasonable possibility that when considered with all the 
evidence of record, both old and new, the outcome or 
conclusion would change.  This correspondence further advised 
that any additional evidence she offered could not simply be 
redundant, repetitive or cumulative of that which she had 
previously submitted.

This correspondence disclosed VA's duty to help obtain 
certain evidence and records for the appellant, provided she 
supplied enough information to facilitate their attainment.  
The letter also made clear that the appellant carried the 
ultimate burden of ensuring that VA received all requested 
records not in the Federal Government's possession.  It 
further apprised her of relevant effective dates for a 
compensation award, should one be granted.  The Board finds 
that the appellant was effectively informed to submit all 
relevant evidence in her possession, and that she received 
notice of the evidence needed to substantiate her claim, the 
avenues by which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The Board also determines that the November 2003 
letter satisfied the Kent requirements by apprising the 
appellant of both the new and material evidence standard as 
well as the information required to substantiate her 
entitlement to the underlying compensation benefits.  Kent, 
2006 WL 1320743 at *7, *9.  

With respect to the Dingess requirements, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim and relevant effective 
dates, but she was not provided with notice of the type of 
evidence necessary to establish a rating.  Despite the 
inadequate notice provided to the appellant on this element, 
the Board finds no prejudice to her in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  This is because the Board's 
determination that no new and material evidence has been 
received to reopen the claim renders moot any question about 
an applicable rating.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the appellant prior to the June 
2004 RO decision that is the subject of this appeal in its 
November 2003 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As noted above, the RO, in its November 2003 letter, informed 
the appellant about VA's duty to assist her in obtaining 
relevant records.  As to any duty to provide a medical 
opinion, according to 38 C.F.R. § 3.159(c)(4)(iii), the duty 
to provide such an opinion in a claim to reopen a finally 
adjudicated issue, as in this case, applies "only if new and 
material evidence is presented or secured."  38 C.F.R. 
§ 3.159(c)(4)(iii).  Because the Board has determined that 
the appellant has not presented new and material evidence to 
reopen the claim, the RO had no duty to provide a medical 
opinion.       

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. New and Material Evidence

a. Law and Regulations
If an appellant does not file an substantive appeal to an RO 
decision within the applicable time period prescribed in 
38 C.F.R. § 20.302(b), such a decision becomes final pursuant 
to 38 C.F.R. § 20.1103.  See also 38 U.S.C.A. § 7105.  38 
U.S.C.A. § 5108, however, provides an exception to the rule 
of finality by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the appellant filed her May 2004 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case. 

38 C.F.R. § 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.    

If the Board determines that the appellant has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
a veteran has presented new and material evidence, the Board 
"must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

In addition, 38 U.S.C.A. § 5107 sets forth the standard of 
proof applied in decisions on claims relating to veterans' 
benefits.  An appellant will receive the benefit of the doubt 
when an approximate balance of positive and negative evidence 
exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when 
an appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  Wells v. Principi, 18 
Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  


b. Analysis

Background 
The appellant filed her initial Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits in August 1997, and in May 1998, the RO issued its 
decision on these claims.  The RO reviewed the veteran's 
service medical records (SMRs), and death certificate, which 
listed pulmonary tuberculosis (PTB) as the cause of death, as 
well as three documents signed by the veteran's private 
physician, Dr. R., dated in the 1970s.  (Initials used to 
protect the privacy of the veteran and appellant.)  These 
documents indicated that the veteran had complained of 
general body weakness and a cough in September to October 
1942, and that Dr. R. diagnosed the veteran with PTB, minimal 
at that time.  They further indicated his treatment for 
moderately advanced PTB in February 1973 and December 1979.  
Based on this evidence, the RO concluded that service 
connection for the cause of the veteran's death was not 
warranted, as the veteran's service records were negative of 
any PTB diagnosis or treatment; the documents signed by Dr. 
R. did not have any actual medical records or test results 
that would verify the assertions contained in the documents; 
no evidence of record linked the veteran's PTB to his active 
service; the evidence did not demonstrate that this disease 
became manifest within the 3-year presumptive period after 
discharge (see 38 C.F.R. § 3.374 (1997)) and PTB does not 
fall within the category of presumptive disabilities of 
former POWs.  In June 1998 the appellant received a notice of 
the decision, which also apprised her of her appellate 
rights.  Thereafter, in October 1998, she timely submitted an 
NOD.  The RO issued an SOC in December 1998, but the 
appellant did not file a substantive appeal with the RO's May 
1998 determination.  She did not submit further evidence in 
support of her claim until October 2003.

The Issue on Appeal
The May 1998 RO decision qualifies as a "final" decision 
within the meaning of 38 C.F.R. § 20.1103 because the 
appellant did not file a timely substantive appeal to that 
decision.  See 38 C.F.R. § 20.302(b) (a "Substantive Appeal 
must be filed within 60 days from the date that the [RO] 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of the 
mailing of the notification of the determination being 
appealed, whichever period ends later"); 38 C.F.R. § 20.1103 
("A determination on a claim by the [RO] of which the 
claimant is properly notified is final if an appeal is not 
perfected as prescribed by Rule [20.]302 . . . .").  The 
Board, therefore, lacks jurisdiction to entertain the 
appellant's claim for service connection for cause of the 
veteran's death unless, pursuant to 38 U.S.C.A. § 5108 and 38 
C.F.R. § 3.156(a), she supplies new and material evidence 
with respect to the claim that had previously and finally 
been disallowed in May 1998.  Accordingly, the Board must 
examine the evidence received after the May 1998 RO decision 
to ascertain whether the claim may be reopened.

The Post-May 1998 Record

2003 Records 
The appellant submitted a series of medical records and other 
evidence, which the RO received in October 2003.  

In a correspondence dated February 1973, Dr. Q, who treated 
the veteran, certified that the veteran underwent an X-ray 
examination of his chest and lungs and received a diagnosis 
of bilateral PTB, active, moderately advanced back in 
September 1949.  This physician did not offer an opinion as 
to the cause or origin of the veteran's PTB and he attached 
no medical records.

Another document, an index card, which was handwritten but 
unsigned and from an unidentified source, indicates that the 
veteran died in April 1982 and had PTB for 3 years.  It also 
conveys that the veteran was "[t]reated as a PTB patient 
since Sept. 1 1942," but likewise offers no medical reports 
reflecting such treatment.  

The veteran's private physician, Dr. R, issued a statement, 
dated September 2003, certifying that she had known the 
veteran before World War II and had treated him since 
September 1942.  This physician stated that he presented 
before her with a cough and general body weakness, and she 
treated him with intravenous calcium twice weekly up until 
October 30, 1942.   

Also received in October 2003 were copies of the veteran's 
and appellant's marriage certificate and the veteran's death 
certificate listing PTB as the immediate cause of death.  In 
addition, the appellant submitted service records, to include 
an Affidavit for Philippine Army Personnel and a 
Certification for the Armed Forces of the Philippines.  In 
the Affidavit for Philippine Army Personnel, the veteran 
reported that he had contracted malaria and dysentery between 
March and October 1942; he made no mention of tuberculosis.  
The veteran also remarked that after his release from a 
concentration camp, he returned home as he "was sickly and 
very weak due to malaria, dysentery and malnutrition."  He 
indicated that he received treatment at this time from a 
female doctor at home.  In neither this Affidavit for 
Philippine Army Personnel nor in the Certification for the 
Armed Forces of the Philippines are there any complaints of 
PTB or a documented diagnosis thereof.

2004 Records
The RO received other evidence from the appellant in January, 
May, June and September 2004.  

With a January 2004 letter, the appellant attached another 
copy of the veteran's death certificate, and indicated that 
Dr. R. "treated [the veteran] for pulmonary problem[s] after 
his 3-months imprisonment . . . . It is during the three-
month imprisonment that [the veteran] developed his pulmonary 
problem."  She also asserted that this physician "diagnosed 
him with pulmonary disease aggravated by serious physical 
stress as a result of imprisonment."  

Dr. R. submitted another document, dated April 2004, which 
noted that the veteran underwent an X-ray in February 1973 
and was diagnosed with active, bilateral PTB, moderately 
advanced.  She indicated that the veteran received treatment 
for this disorder at that time and again in December 1978, 
November 1979 and January 1982. 

In May 2004, the appellant again submitted a copy of the 
veteran's death certificate as well as a correspondence from 
Dr. R, who certified that the veteran was "unable to work 
from 1978 up to the time of his death."  

Also in May 2004, the appellant offered an affidavit from an 
individual who had been a POW with the veteran.  The affiant 
stated that Dr. R "first administered medication to [the 
veteran] of his PTB that ultimately caused his death," and 
that "I am certifying that the cause of [the veteran's] PTB 
was his capture and incarceration" during the war.  

The appellant further submitted a duplicate copy of a medical 
notation from Dr. R that the RO previously had received in 
October 2003.

Additionally, the appellant offered an affidavit from Dr. A, 
dated September 1971, who attested that the veteran had been 
under his care "since the early part of 1949" and that 
"according to my diagnosis he has been suffering from 
pulmonary tuberculosis."   

Also in May 2004, the appellant submitted another affidavit 
from an acquaintance of the veteran, who stated that 
"because of his incarceration [as a POW] he got sick of PTB 
and was bedridden, could no longer work since January 8, 1971 
until his death."

The appellant also offered a series of medical notations at 
this time, with dates ranging from 1974 to 1977.  In an 
August 1974 medical note from the Philippine Tuberculosis 
Society, the physician conveyed that the veteran had PTB, 
minimal and bilateral.  A June 1976 hospital Clinical Summary 
and a July 1976 correspondence from a resident physician 
contain a diagnosis of PTB and note that the veteran received 
treatment for PTB from February 1974 to March 1974.  The June 
1976 document also notes a past history of PTB.  Two November 
1977 medical certificates indicate the veteran's 
hospitalization and treatment for minimal, bilateral active 
PTB.  Accompanying Discharge Summaries note the same and 
record that the veteran had been diagnosed with PTB since 
1949.  

Also in May 2004, the appellant submitted a certification 
from a medical officer, dated April 2004, which indicates 
that the veteran was service-connected for PTB and that he 
should receive a 100 percent rating from April 1977 to April 
1980.  The certification was issued upon the request of the 
appellant for "reference purpose[s] only."  

In a September 2004 correspondence, the appellant emphasized 
the importance of Dr. R's transcriptions, contained in 
medical certificates and clinical records from the 1970s, of 
the veteran's medical history of having had PTB since 1942.  
She insisted that "said notation[s], whether . . . based on 
interview with the veteran or gathered from earlier clinical 
records of previous doctors, speak to the basic fact that the 
veteran . . . ha[d] PTB since 1942."    

Accompanying this letter was an account by Dr. R, dated 
September 2004, of her past treatment of the veteran.  As 
indicated in previous documents, Dr. R. stated that she had 
treated the veteran in 1942, two weeks after his release as a 
POW, and that he had advanced PTB at that time.  She 
indicated that the "medical test" performed during the 1942 
treatment was auscultation, but that the veteran had X-rays 
in September 1973, which disclosed moderately advanced, 
bilateral PTB.  Dr. R. attached neither of these medical test 
results, and she indicated that she subsequently treated the 
veteran in 1978, 1979 and 1982.  

2005 Record
In July 2005, the appellant resubmitted copies of the 
veteran's Affidavit for Philippine Army Personnel that she 
had previously offered in 2003.  

Discussion
The Board finds that some of the post-May 1998 evidence 
offered by the appellant may qualify as "new" and some 
evidence may qualify as "material," but none of the 
information submitted since the RO decision qualifies as both 
new and material, as required by law.  Fortuck, 17 Vet. App. 
at 178 ("In order to meet [statutory and regulatory] 
requirement[s], the evidence "must be both new and 
material." Smith (Russell) v. West, 12 Vet. App. 312, 314 
(1999)") (Emphasis in original).  

Much of the additional evidence provided by the appellant is 
cumulative or redundant other evidence of record, as 
reflected in the evidence considered by the RO in its May 
1998 decision.  See Fortuck, 17 Vet. App. at 178.  For 
example, in that decision, the RO reviewed the veteran's 
death certificate, his service records and documents authored 
by Dr. R, wherein she stated that she treated the veteran for 
PTB in 1942, 1973 and 1979.  Post-May 1998 evidence submitted 
by the appellant, specifically, statements by Dr. R dated 
September 2003 and September 2004 reiterating her purported 
diagnosis and treatment of the veteran for PTB in 1942; 
copies of the veteran's service records, to include the 
Affidavit for Philippine Army Personal and Certification for 
the Armed Forces of the Philippines, received in October 2003 
and again in July 2005; and multiple copies of the veteran's 
death certificate, simply replicate the evidence already 
considered by the RO in its May 1998 decision.  The index 
card, received in October 2003, similarly repeats information 
previously submitted to the RO by the appellant prior to the 
May 1998 decision.   

The other information received from the appellant after the 
May 1998 RO decision, while it may be "new," does not 
qualify as "material" evidence because it fails to 
demonstrate an unestablished fact necessary to substantiate 
this claim, either on a direct or presumptive service 
connection basis.  For example, the February 1973 
correspondence from Dr. Q, wherein he states that the veteran 
had PTB in September 1949, and the April 2004 statement of 
Dr. R, noting the veteran's PTB treatment in the 1970s and 
1982, do not establish whether a causal link exists between 
the veteran's PTB and his active service and further are 
irrelevant to a claim of presumptive service connection based 
on chronic disease, as the alleged treatment date falls 
outside of the 3-year presumptive period for such a disease.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The same reasoning 
applies to Dr. R's May 2004 statement that the veteran could 
not work from 1978 until his death; Dr. A's September 1971 
affidavit, wherein he stated that the veteran was a patient 
of his in 1949 and that he was diagnosed with PTB; and the 
series of medical notations, spanning 1974 to 1977, 
indicating that the veteran had PTB and received hospital 
treatment for it during that time period.  A mere 
transcription of a history of PTB dating back to 1949 
likewise is not material, as it does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

It is important at this stage to refer to 38 C.F.R. § 3.374.  
A diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation, or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374.  Here the references to in-service treatment in the 
previously considered evidence and the additional evidence of 
medical statements claiming treatment within years of service 
were recorded decades after service.  In the absence of 
acceptable clinical, X-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment, contemporaneously recorded 
during or within 3 years of service, the earlier claimed 
diagnosis of pulmonary tuberculosis is not established.  
38 C.F.R. § 3.374.  Additionally, the medical officer's April 
2004 certification declaring that the veteran should receive 
a total disability rating for his PTB is simply irrelevant to 
this appeal and offers no support for reopening the claim.    
   
The Board acknowledges the appellant's and May 2004 affiants' 
contentions about the etiology of the veteran's PTB.  As 
laypersons, however, they are not competent to provide a 
medical opinion about causation.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996); Espititu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  While the appellant and affiants are certainly 
competent to describe symptoms that they observed within 
their personal knowledge, without an indication in the record 
that they have had the relevant medical training, they are 
not competent to provide an opinion on whether any 
etiological relationship exists between his PTB and his 
active service.  As a result, their assertions are not 
probative to the critical issue in this case of whether the 
veteran's PTB began during service, was present within 3 
years of service or whether it is linked to any incident of 
or finding recorded during service.           

The Board additionally acknowledges the appellant's request 
for a medical opinion from an independent medical expert to 
ascertain whether the veteran's PTB was related to his 
service, as set forth in February, July and November 2005 
correspondences.  The law and VA regulations provide that the 
Board may obtain an advisory medical opinion from an 
independent medical expert (IME opinion) when, in its 
opinion, a medical opinion is warranted by the medical 
complexity or controversy involved in the appeal.  38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2005).  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  In this case, new and material evidence has 
not been received to reopen the claim.  Under 38 C.F.R. 
§ 3.159(c)(4)(iii), a medical examination or opinion of any 
type is not warranted in the absence of new and material 
evidence.  The Board parenthetically notes that there has 
been no demonstration of medical complexity or controversy 
here.  

The Board further notes that the veteran does not qualify 
under the presumption allowed for former POWs pursuant to 
38 C.F.R. § 3.309(c).  Section 3.309(c) provides that if a 
veteran is a former POW, certain, enumerated diseases "shall 
be service connected if manifest to a degree of disability of 
10 percent or more at any time after discharge or release 
from active . . . service even though there is no record of 
such disease during service . . . ."  38 C.F.R. § 3.309(c); 
accord 38 U.S.C.A. § 1112(b).  The qualifying diseases are: 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite; post-
traumatic osteoarthritis; atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia); stroke and 
its complications; avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where directly related to infectious 
causes; and cirrhosis of the liver.  38 C.F.R. § 3.309(c); 
accord 38 U.S.C.A. § 1112(b).  PTB is not listed as one of 
the presumptive diseases under § 3.309(c), and therefore, 
this provision has no application to this case.  

Because the Board has not reopened the claim, it lacks 
jurisdiction to entertain the claim, and therefore it need 
not make a determination on the merits and "review the new 
evidence 'in the context of' the old to determine whether the 
prior disposition of the claim should be altered."  Godfrey, 
7 Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  


c. Conclusion
For the reasons stated above, the Board finds that the 
appellant has not submitted new and material evidence to 
reopen her claim for service connection for the cause of the 
veteran's death.  As the preponderance of the evidence is 
against the instant claim to reopen, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

As new and material evidence has not been received, the 
appellant's application to reopen the claim for service 
connection for the cause of the veteran's death is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


